NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-7129


                                    WILLIE CLAY,

                                                            Claimant-Appellant,

                                           v.


           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

       James C. McKay, Covington & Burling, of Washington, DC, argued for claimant-
appellant.

       Joan M. Stentiford, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were Peter D. Keisler, Acting Attorney General, Jeanne
E. Davidson, Director, and Deborah A. Bynum, Assistant Director. Of counsel on the
brief were Michael J. Timinski, Deputy Assistant General Counsel and Amanda R.
Blackmon, Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                    NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-7129

                                    WILLIE CLAY,

                                               Claimant-Appellant,

                                          v.

           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                               Respondent-Appellee.


                                 Judgment
ON APPEAL from the United States Court of Appeals for Veterans Claims

in CASE NO(S). 04-1134.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (BRYSON, Circuit Judge, PLAGER, Senior Circuit Judge, and KEELEY, *
Chief District Judge.)

                           AFFIRMED. See Fed. Cir. R.36


                                        ENTERED BY ORDER OF THE COURT


DATED: October 5, 2007                  /s/ Jan Horbaly

                                        Jan Horbaly, Clerk




        * Honorable Irene M. Keeley, Chief Judge of the United States District Court
for the Northern District of West Virginia, sitting by designation.